UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6079



GEORGE ISAAC SUTTON,

                                           Petitioner - Appellant,

          versus


RONALD HUTCHINSON; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-2452-S)


Submitted:   May 31, 2000                  Decided:   June 28, 2000


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Isaac Sutton, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Rachel Marblestone Kamins, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Isaac Sutton appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Sutton v. Hutchinson, No. CA-99-2452-S

(D. Md. Dec. 21, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 20, 1999, the district court’s records show that it was
entered on the docket sheet on December 21, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2